Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments presented on 02/25/2021 with respect to claim 1 has been considered but they are not persuasive.
The Applicant presented argument that KIM is completely silent on nowhere does KIM discloses how the UE to obtain the time/frequency resources occupied by the DM-RS antenna port of the other UEs when the UE is not co-scheduled with other UEs, so it is impossible to know which time/frequency resources are occupied by the corresponding DM-RS antenna port of other UEs (REMARKS, Page 7 of 9).
The Applicant further added that KIM merely discloses UE can determine whether time/frequency resource occupied by UE is allocated to other UEs, and in the view above, KIM fails to disclose all features recited in claim 1. (REMARKS, Page 8 of 9)
The Examiner respectfully disagrees. Claim 1 language as presented does not implicitly or explicitly disclose UE to obtain the time/frequency resources occupied by the DM-RS antenna port of the other UEs when the UE is not co-scheduled with other UEs. At best claim 1 may be interpreted to disclose that the first UE may first obtain the indication information of a number of Res occupied by DMRSs corresponding to transmission data streams of all UEs scheduled in at least one scheduling resource, and the first UE further determines RE positions occupied by DMRSs corresponding to 
The Examiner presents in the last Office Action and Applicant acknowledged (REMARKS, Page 6 of 9 – Page 7 of 9 Paragraph 2) that in paragraphs [0064-0066 and 0087-0088] KIM merely discloses UE can determine the DM-RS antenna port allocated by the base station for the UE according to the obtained DM-RS antenna port allocation information, determine the time/frequency resource occupied by the DM-RS antenna port of the UE, and determine whether the other UEs are co-scheduled on a same time/frequency resource along with the UE. KIM further discloses that that the UE can use the DM-RS antenna ports assigned to other UEs to transmit signal and know the DM-RS antenna ports information assigned to other UE. Please note in KIM discloses  in Paragraph [0065] that eNB determines different DM-RS resource allocation schemes with DM-RS resource indicators according to the transport block(s) to be used, as shown in Table 1. For further clarity, the Examiner presents that the explanation of the method of using Table 1 is given in KIM Paragraphs [0066-0067] referring the DMRS resources shown in Fig. 1, and UE also uses the Table 1 (see Para [0082]) to interpret the information in DCI (see also Fig. 4 steps 415-445, Para [0080-0086]) to determine whether or not the detected signal is MU-MIMO or SU-MIMO and do corresponding enhance reception for MU-MIMO in step 455 if determined such (Para [0087-0088]).
Therefore, KIM discloses at least (as described by the Applicant REMARKS, Page 7 of 9) the required Claim 1 feature that UE may first obtain the indication information of a number of Res occupied by DMRSs corresponding to transmission data streams of all UEs scheduled in at least one scheduling resource (prior steps of step 
Therefore, claim 1 is rejected.
Similarly independent claims 7, 10, and 16, with similar features of claim 1, are also rejected.
Accordingly, claims 4-6 depending on claims 1, claim 8 depending on claim 7, claims 13-15 depending on claim 10 and claim 17 depending on claim 16 are also rejected.




/SHAH M RAHMAN/Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413